Citation Nr: 1309391	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability), as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a left hip, thigh, or gluteal muscle disability.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

In September 2011 and July 2012 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran's current left lower extremity disability is not causally related or aggravated by the service-connected left knee disability. 

3.  Arthritis of the left hip did not manifest to a compensable degree within one year of separation from service.

4.  Symptoms of arthritis of the left hip have not been continuous since separation from service.


CONCLUSION OF LAW

The criteria for service connection for left lower extremity disability, as secondary to the service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Arthritis is listed as a "chronic disease."  38 C.F.R. § 3.309(a) (2012).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Left Lower Extremity Disability 

The Veteran claims that he has left thigh, gluteal muscle, and/or hip disability as a result of an April 2007 injury he sustained due to his service-connected left knee disability.  Specifically, in an April 2007 informal claim, via a VA Form 21-4138, he requested service connection, in pertinent part, for left hip condition due to left knee.  In a December 2007 notice of disagreement, via a VA Form 21-4138, the Veteran expressed disagreement with his claim for a left thigh and gluteal muscle condition secondary to left knee.  In a March 2011 VA Form 9, the Veteran reported, in pertinent part, that painful motion of the left knee was not considered and has affected his left hip.  

An April 2007 VA outpatient treatment record shows the Veteran stated he had been using a trencher when his left knee went out, causing the trencher to jeer up and hit him in his upper thigh, causing him to have excruciating pain for about five to 10 minutes, like there was nerve damage.  Pain increased in his upper thigh when he kneeled or stepped up.  At the time, the assessment was left thigh contusion and superficial nerve dysesthesias.  

Subsequent evidence of record shows the Veteran has a current left lower extremity disability.  Specifically, the July 2007 VA examiner diagnosed the Veteran, in pertinent part, with myofascial strain of the left thigh and gluteal muscles, as well as radiographic left hip degenerative joint disease.  A December 2007 VA outpatient treatment record noted the Veteran's assessment of left hip strain.  Following a February 2011 VA examination, the VA examiner diagnosed left hip arthritis.  December 2011 VA examiner listed degenerative arthritis of left hip as the only diagnosis that pertains to the Veteran's hip/thigh conditions.

On VA examination in July 2007, the VA examiner opined it is "impossible to determine origin [and] etiology or relationship [of the diagnosed left lower extremity disability] without resorting to mere speculation."  

The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the July 2007 VA examiner did not provide any further rationale, thus the Board finds the conclusion lacks probative value.

On VA examination in February 2011, the VA examiner concluded "the [V]eteran clearly has left hip degenerative changes with pain in the hip joint and loss of range of motion.  This is not 'myofascial strain, left thigh and gluteal muscles' and [he] cannot determine service connection for this condition.  Any fall may result in increased hip pain in a patient with arthritis but not likely 'permanently aggravate' the condition.  This cannot be determined without resorting to mere speculation."  

The VA examiner further explained that she "do[es] not recognize a medical correlation between a report of a pulled muscle and the Veteran's current hip arthritis.  [The Veteran] may well have arthritis as a post-traumatic injury to the left hip but the mechanism of injury from the pulled thigh muscle would not likely result in the development of an arthritic hip joint."  

In this case, the February 2011 VA examiner provided sufficient rationale for the conclusions rendered; however, the Board finds the VA examiner's statements lack probative value for this claim due to the absence of an opinion regarding whether the event that occurred in April 2007, with the trencher, caused or aggravated the Veteran's currently shown left hip arthritis.  See Jones, 23 Vet. App. at 389-90.    

Pursuant to the September 2011 remand instructions, the Veteran was seen for a December 2011 VA examination.  Following a full examination and consideration of the claims file, the examiner indicated that the Veteran's left hip arthritis was less likely than not caused or aggravated by the left knee disability.  The examiner indicated that the degenerative changes were established prior to the April 2007 injury.  As noted in the July 2012 remand, the Board noted that while this opinion includes aggravation, the rationale does not address aggravation at all.  Thus, the December 2011 VA medical opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As a result, the claims file was sent to the December 2011 VA examiner to provide an adequate opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In an August 2012 VA Disability Benefits Questionnaire (DBQ) medical opinion, the VA examiner noted in the report that review of the claims file was completed and opined that "[w]ith currently available information, [the] [V]eteran's April 2007 injury less likely than not aggravated left thigh DJD (degenerative joint disease) beyond natural progression.  No joint trauma in April 2007 was identified.  His diagnosis was 'Left Thigh Continuation and superficial nerve dysesthesias.'  Left hip arthritis more likely than not preceded his injury [in] April 2007."  The Board finds this opinion is adequate as it addresses aggravation with sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295.    

Thereafter, the Veteran submitted a July 2012 private DBQ examination report.  The examiner marked "yes" the Veteran now has or has ever had a hip and/or thigh condition.  Although a current diagnosis of a hip/thigh condition was not listed, it was documented that "yes" the veteran has ankylosis of either hip joint with notation of "x-rays indicate moderate DJD (degenerative joint disease) left hip."  Medical history listed "initial injury, left knee 1979 [and] hip pain progressively worsened over past 10 years."  Although the private examiner marked "yes" the Veteran has a history of service-related injuries, no opinion was rendered regarding a link between the current left lower extremity disability and the service-connected left knee disability.  

Since there is no nexus between the service-connected left knee disability and the current left lower extremity disability, and as the evidence is likewise negative with respect to whether the service-connected left knee disability aggravated the Veteran's left lower extremity disability, service connection cannot be granted on a secondary basis.  The post-service treatment records, overall would support this finding. 

The Board further finds the evidence of record does not show the Veteran's arthritis of the left hip manifested to a compensable degree within one year of separation from service nor did the Veteran have symptoms of arthritis of the left hip continuously since separation from service.  The first post-service assessment of arthritis of the left hip was documented in the July 2007 VA examination report based on the x-ray findings of the left hip, which is multiple years after separation from service.  Moreover, as noted above, the Veteran does not assert that such symptomatology has been continuous since separation from service, but rather since the specified event that occurred in April 2007.  As a result, service connection for left lower extremity disability is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for left lower extremity disability, as secondary to the service-connected left knee disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2007 letter included the type of evidence necessary to establish a disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, statements from the Veteran, VA examination reports dated July 2007, February 2011, and December 2011, an August 2012 VA DBQ medical opinion, and July 2012 private DBQ examination report.  The VA examiners reviewed the Veteran's claims file and medical history and recorded pertinent examination findings.  In August 2012, the VA physician also provided conclusions with supportive rationale; therefore, as discussed above, the Board finds the August 2012 VA DBQ medical opinion is probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  

Pursuant to the Board's September 2011 remand instructions, the RO arranged for a VA examination in December 2011.  That examination report included an inadequate opinion; therefore, pursuant to the Board's July 2012 remand instructions, the RO arranged for the examiner who performed the December 2011 VA examination to provide an August 2012 VA DBQ medical opinion.  That opinion reflects that the examiner rendered an opinion with sufficient rationale in response to the specific questions asked by the Board.  The RO also obtained and associated with the Veteran's file on the "Virtual VA" system VA outpatient treatment records from August 1998 to October 2012.  Thereafter, the RO readjudicated the claim on appeal in a January 2013 supplemental statement of the case (SSOC).  The Board finds that the August 2012 VA DBQ medical opinion and January 2013 SSOC are adequate and substantially complied with the July 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  VA's duty to assist is met.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for left lower extremity disability, as secondary to the service-connected left knee disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


